19-2757
   Mirpochoeva v. Garland
                                                                             BIA
                                                                 Lopez-Defillo, IJ
                                                                A205 899 163/164
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 13th day of July, two thousand twenty-two.

   PRESENT:
            DEBRA ANN LIVINGSTON,
                 Chief Judge,
            RICHARD C. WESLEY,
            EUNICE C. LEE,
                 Circuit Judges.
   _____________________________________

   OLESIA MIRPOCHOEVA, ABDURAHIM
   MIRPOCHOEV,
            Petitioners,

                    v.                                     19-2757
                                                           NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONERS:                    Thomas E. Moseley, Law Offices of
                                       Thomas E. Moseley, Newark, NJ.

   FOR RESPONDENT:                     Ethan P. Davis, Acting Assistant
                                  Attorney General; Bernard A.
                                  Joseph, Senior Litigation Counsel;
                                  Enitan O. Otunla, Trial Attorney,
                                  Office of Immigration Litigation,
                                  Civil Division, United States
                                  Department of Justice, Washington,
                                  D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioners Olesia Mirpochoeva, a native of the former

Soviet Union and citizen of Russia, and her husband Abdurahim

Mirpochoev, a native and citizen of Tajikistan, seek review

of an August 13, 2019, decision of the BIA affirming a

December 21, 2017, decision of an Immigration Judge (“IJ”),

denying      Mirpochoeva’s    application        for   asylum      on   which

Mirpochoev     was   a   derivative       beneficiary. 1     In   re    Olesia

Mirpochoeva, Abdurahim Mirpochoev, Nos. A 205 899 163/164

(B.I.A. Aug. 13, 2019), aff’g Nos. A 205 899 163/164 (Immig.

Ct.   N.Y.    City   Dec.   21,   2017).       We   assume   the    parties’

familiarity with the underlying facts and procedural history



      Mirpochoeva applied for withholding of removal and relief
      1

under the Convention Against Torture before the agency, but she
petitions for review only of the denial of the asylum claim on
which Mirpochoev is a derivative beneficiary.
                                      2
of this petition.

       We have reviewed the IJ’s decision as modified by the

BIA. See Xue Hong Yang v. U.S. Dep’t of Just., 426 F.3d 520,

522    (2d   Cir.   2005).         We    review     factual   findings    for

substantial evidence and questions of law and application of

law to fact de novo.       See Paloka v. Holder, 762 F.3d 191, 195

(2d Cir. 2014).          An asylum applicant has the burden to

demonstrate that she suffered past persecution, or has a well-

founded fear of future persecution, on account of race,

religion, nationality, membership in a particular social

group, or political opinion. See 8 U.S.C. § 1158(b); 8 C.F.R.

§ 1208.13(b).

       Mirpochoeva argues that she established past persecution

on account of her political opinion, and that she has a well-

founded fear of future persecution on that basis.                  For the

reasons set forth below, we find no error in the agency’s

denial of relief.

  I.     Past Persecution

       A valid past persecution claim may be based on harm other

than    “threats    to   life   or      freedom,”    including   “non-life-

threatening    violence      and     physical     abuse.”      Beskovic   v.

Gonzales, 467 F.3d 223, 225 (2d Cir. 2006) (citation, internal
                                        3
quotation marks, and alteration omitted).                    But “persecution

is an extreme concept that does not include every sort of

treatment our society regards as offensive.” Mei Fun Wong v.

Holder, 633 F.3d 64, 72 (2d Cir. 2011) (citation and internal

quotation     marks     omitted).         The   harm    must    therefore    be

sufficiently         severe,   rising        above     “mere        harassment.”

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d

Cir. 2006).

       Mirpochoeva contends that the BIA erred as a matter of

law    in   finding     that   her    detention        did    not    constitute

persecution under Beskovic.           But in Beskovic, we noted that

“the     difference     between      harassment        and    persecution     is

necessarily one of degree,” and we did not hold that all

physical harm while detained on account of a protected ground

is per se persecution.         Beskovic, 467 F.3d at 226 (citation

and internal quotation marks omitted); see id. (“[A] minor

beating . . . may rise to the level of persecution if it

occurred in the context of an arrest or detention on the basis

of a protected ground.” (emphasis added) (quotation marks

omitted)). Indeed, “[w]e have never held that a beating that

occurs      within    the   context     of      an   arrest     or    detention

constitutes persecution per se.” Jian Qiu Liu v. Holder, 632
                                      4
F.3d 820, 822 (2d Cir. 2011).           “Rather, . . . a beating that

occurs in the context of an arrest or detention may constitute

persecution, and . . . the agency must be keenly sensitive to

context in evaluating whether the harm suffered rises to the

level of persecution.”        Id. (citation and quotation marks

omitted).

    Here, the agency reasonably determined that the degree

of harm Mirpochoeva suffered, albeit while detained on a

protected    ground,   did    not     amount    to   past     persecution.

Mirpochoeva testified that she was arrested at a political

protest, detained overnight, and slapped twice in the face,

resulting in a red mark but no injury requiring medical

attention.     On   these    facts,     the    agency   did   not   err   by

concluding that this harm was not sufficiently severe to

establish past persecution. Cf. Baba v. Holder, 569 F.3d 79,

81–82, 86 (2d Cir. 2009) (finding past persecution where the

petitioner was detained on account of his participation in

political demonstrations, held in a small room with more than

ten people, put on a near-starvation diet, provided no access

to a bathroom, beaten daily by police with wooden sticks, and

threatened with death).

  II. Future Persecution
                                    5
    Where, as here, an applicant fails to demonstrate past

persecution, she bears the burden to establish a well-founded

fear of future persecution.    See 8 C.F.R. § 1208.13(b)(1).

Mirpochoeva raises three arguments in support of that claim:

that the agency applied the wrong standard, that the agency

erred by declining to follow her expert witness’s conclusion,

and that the agency erred by determining that her marriage to

Mipochoev and her status as a Russian who has spent time in

the United States do not give rise to a well-founded fear of

future persecution. As set forth below, each argument fails.

    To establish a well-founded fear of future persecution,

an applicant must “establish that h[er] fear is objectively

reasonable.”   Ramsameachire v. Ashcroft, 357 F.3d 169, 178

(2d Cir. 2004).   “Objective reasonableness entails a showing

that a reasonable person in the petitioner’s circumstances

would fear persecution if returned to h[er] native country.”

Jian Xing Huang v. U.S. INS, 421 F.3d 125, 128 (2d Cir. 2005).

“An alien’s fear may be well-founded even if there is only a

slight, though discernible, chance of persecution,” Diallo v.

INS, 232 F.3d 279, 284 (2d Cir. 2000), but a fear is not

objectively reasonable if it lacks “solid support” in the

record and is merely “speculative at best,” Jian Xing Huang,
                              6
421 F.3d at 129.

    The record does not support Mirpochoeva’s argument that

the agency applied the wrong standard.                The BIA cited Diallo

and acknowledged that a fear of future persecution “may be

well-founded      even   if   there       is   only    a   slight,   though

discernable, chance of persecution.”                  Addendum to Br. of

Petitioners at 23–24.         It then concluded that Mirpochoeva

failed to establish an objectively reasonable fear based on

her political opinion.        The record supports the conclusion

that Mirpochoeva’s fear of future harm on account of her

political opinion was speculative.

    The IJ also did not err in rejecting the expert witness’s

conclusion that Mirpochoeva would experience persecution on

account of her political opinion.                   Neither the expert’s

testimony   nor    his   written      report     included     examples   of

individuals    similarly       situated        to      Mirpochoeva    being

persecuted by the Russian government.               The expert referenced

individuals who were arrested for participating in anti-

government rallies and protests, as Mirpochoeva had been, but

he did not state that those individuals were subsequently

monitored, harassed, interrogated, or repeatedly arrested by

the Russian government after they were released. His examples
                                      7
of the Russian government imprisoning or assassinating people

involved    prominent    scholars,        journalists,     human    rights

activists, and political opponents.           Accordingly, the IJ did

not err by concluding that the expert’s evidence did not

provide “solid support” for Mirpochoeva’s fear of future

persecution   based     on   her   past    arrest   for    attending     one

political   protest,     particularly      given    that    she    had   not

otherwise engaged in any political activities. See Jian Xing

Huang, 421 F.3d at 129.

    Finally, Mirpochoeva asserted before the agency that she

would suffer persecution on account of her marriage because

Mirpochoev was a non-Russian and a Muslim and because she had

spent a substantial amount of time in the United States. Her

argument concerning these claims is brief and unclear, but

she appears to contend that the BIA erred by finding both

that her fear on these grounds was not objectively reasonable

and that the feared harm would not amount to persecution.

There is no error in that determination because Mirpochoeva

had the burden to show that her fear was well-founded, i.e.,

that it was objectively reasonable, and that the feared harm

would rise to the level of persecution. See Ivanishvili, 433

F.3d at 341; Ramsameachire, 357 F.3d at 178.                She does not
                                    8
otherwise challenge the agency’s denial of these claims.       See

Norton   v.   Sam’s   Club,   145   F.3d   114,   117   (2d   Cir.

1998) (“Issues not sufficiently argued in the briefs are

considered waived and normally will not be addressed on

appeal.”).

    Finally, we emphasize that in rendering this decision,

we are constrained to “decide the petition only on the

administrative record on which the order of removal is based.”

8 U.S.C. § 1252(b)(4)(A). We have not, therefore, taken into

account the sweeping changes that have occurred in Russia in

recent months, which the IJ and BIA were not able to consider.

We note, however, that “[a]n alien may file one motion to

reopen proceedings,” id. § 1229a(c)(7)(A), and that there is

    no time limit on the filing of a motion to reopen
    if the basis of the motion is to apply for relief
    under sections 1158 or 1231(b)(3) of this title and
    is based on changed country conditions arising in
    the country of nationality or the country to which
    removal has been ordered, if such evidence is
    material and was not available and would not have
    been discovered or presented at the previous
    proceeding,

id. § 1229a(c)(7)(C)(ii).




                                9
    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              10